J-S57031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: Q.R.M., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: T.M., MOTHER                         No. 1038 EDA 2015


               Appeal from the Decree entered March 9, 2015,
        in the Court of Common Pleas of Philadelphia County, Family
                  Court, at Nos: CP-51-AP-0000565-2014,
                          CP-51-DP-0002014-2012

BEFORE: MUNDY, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 21, 2015

      T.M. (Mother) appeals from the decree entered March 9, 2015, in the

Court of Common Pleas of Philadelphia County, which terminated her

parental rights to her minor daughter, Q.R.M. (Child), born in May of 2010.1

We affirm.

      The trial court summarized the relevant factual history as follows.

       . . . . On November 5, 2012, Child’s Mother went to the
      Department of Human Services (“DHS”) and stated that she did
      not have heat in her home and used an oven to heat her home.
      Mother also stated that she was [being] evicted from her home
      because she owed $1,400 in unpaid rent and Mother voluntarily
      placed her Child with her maternal great aunt [(Foster Mother)]
      on November 5, 2012. On the same day, DHS visited [Foster
      Mother’s] home and conducted a safety assessment. DHS also
      performed Child Line and Pennsylvania State Police clearances.
      [Foster Mother’s] home was deemed appropriate and she was
      cleared. [Foster Mother] was willing to continue to care for the
      Child.   On November 6, 2012, DHS obtained an order for

1
  The parental rights of Child’s putative father, H.A., as well as the parental
rights of any unknown father that Child may have, were terminated by
separate decrees entered that same day. Neither H.A., nor any other
alleged father, is a party to the instant appeal.
J-S57031-15


      protective custody (“OPC”) for the Child. On November 8, 2012,
      at the Shelter Care Hearing, the OPC was lifted and the
      temporary commitment to DHS was ordered to stand. The Child
      remained with [Foster Mother], and Mother was awarded weekly
      visitation with her Child at [Foster Mother’s] home.       On
      November 15, 2012, the Child was adjudicated dependent and
      fully committed to DHS. . . .

Trial Court Opinion, 6/2/15, at 1.

      On October 21, 2014, DHS filed a petition to terminate Mother’s

parental rights to Child involuntarily.   A termination hearing was held on

March 9, 2014, during which the trial court heard the testimony of DHS

social worker, Diane Solice; DHS social worker, Melissa Howard; Lutheran

Children Family Services employee, Marjorie Gibbs; and Mother. Following

the hearing, the court entered its decree terminating Mother’s parental

rights. Mother timely filed a notice of appeal on April 8, 2015, along with a

concise statement of errors complained of on appeal.

      Mother now raises the following issues for our review.

      A. Whether the trial court committed reversible error when it
      involuntarily terminated [M]other’s parental rights where such
      determination was not supported by clear and convincing
      evidence under the Adoption Act 23 Pa. C.S.A. §2511 (a)(1),
      (a)(2), (a)(5), and (a)(8) as [M]other made progress towards
      working and meeting her [Family Service Plan] goals?

      B. Whether the trial court committed reversible error when it
      involuntarily terminated [M]other’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental physical and emotional needs of the
      child as required by the Adoption Act 23 Pa. C.S.A. §2511(b)?

Mother’s Brief at 2 (trial court answers omitted).



                                     -2-
J-S57031-15


      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).


                                      -3-
J-S57031-15


      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(1) and

(b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                  ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(1).     To


                                   -4-
J-S57031-15


meet the requirements of this section, “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing In re

Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). The court must

then consider “the parent’s explanation for his or her conduct” and “the

post-abandonment contact between parent and child” before moving on to

analyze Section 2511(b). Id. (quoting In re Adoption of Charles E.D.M.,

708 A.2d 88, 92 (Pa. 1998)). This Court has emphasized that a parent does

not perform his or her parental duties by displaying a “merely passive

interest in the development of the child.” In re B.,N.M., 856 A.2d 847, 855

(Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa. 2005) (quoting In re

C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003), appeal denied, 859 A.2d 767

(Pa. 2004)).      Rather, “[p]arental duty requires that the parent act

affirmatively with good faith interest and effort, and not yield to every

problem, in order to maintain the parent-child relationship to the best of his

or her ability, even in difficult circumstances.” Id. (citation omitted).

      Instantly, the trial court found that Mother evidenced a settled purpose

of relinquishing her parental claim to Child during the relevant six-month

period, and that Mother failed to perform parental duties.            Trial Court

Opinion, 6/2/15, at 6. The court reasoned that Mother did not complete her

Family Service Plan (FSP) objectives.     Id. at 4-6.   Specifically, Mother did

                                      -5-
J-S57031-15


not visit with Child consistently, and failed to obtain appropriate housing for

Child. Id.

        Mother argues that she did visit with Child consistently, and that she

“exhibited a genuine effort” to be reunified with Child. Mother’s brief at 5.

Mother also suggests that she made efforts to obtain appropriate housing for

Child, but that she was unable to obtain housing due to her lack of income.

Id. at 5-6.

        After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to Child.    Ms. Marjorie Gibbs testified that she is

employed at Lutheran Children and Family Services, and that Child has been

her client since March of 2013. N.T., 3/9/15, at 48. Ms. Gibbs explained

that Mother initially was offered unsupervised weekly visits with Child in the

community.      Id. at 49.   It was Mother’s responsibility to call the foster

family and let them know that she was coming to get Child. Id.       However,

there were “a couple of issues after a while, and the [foster family was]

complaining,” so Ms. Gibbs requested that Mother call her to schedule visits

instead.     Id. at 49-50.   Following this adjustment, which took place in,

approximately, the summer of 2013, Mother attended her visits with Child

only once every other month.         Id. at 50.   Mother later was limited to

monthly supervised visits with Child, as a result of a visit which took place

over Memorial Day weekend in 2014.2         Id. at 51-52.   During that visit,

2
    Memorial Day occurred on Monday, May 26, 2014.
                                      -6-
J-S57031-15


Mother took Child to Red Lobster, and did not return her to the foster home

until approximately 11:00 p.m.       Id. at 51-52.   Mother had only one visit

with Child after Memorial Day weekend of 2014, which occurred on January

17, 2015. Id. at 52-53. The visit was scheduled for two hours. Id. at 53-

54.   Mother arrived a half-hour late, and left after only thirty or forty

minutes. Id.

      DHS social worker, Melissa Howard, testified that she was assigned to

this case on November 3, 2014. Id. at 61. Ms. Howard explained that she

discussed the importance of visitation with Mother.      Id. at 63.   However,

Mother reported to Ms. Howard that she did not want to have supervised

visits with Child because she never had supervised visits before, and

because she did not understand why visits needed to be supervised now.

Id.   In addition, when Ms. Howard brought up Mother’s approaching

termination of parental rights hearing, Mother stated that she did not care,

because she knew that Child was in good hands with Foster Mother. Id. at

63-64, 68-69.

      Mother testified that she visited with Child weekly when Child first was

placed in foster care. Id. at 78, 81. Mother claimed that she began visiting

once per month, or once every other week, when Ms. Diane Solice became

Child’s DHS social worker.3    Id.     Mother explained that she visited less

frequently because Ms. Solice “was saying that they needed to have a set


3
 Ms. Solice was assigned to Child’s case from October of 2013 until August
18, 2014. N.T., 3/9/15, at 5.
                                      -7-
J-S57031-15


schedule” for visitation. Id. at 79. When asked why she could not stick to a

set schedule, Mother stated, “Well, at that time I was staying up in

Bensalem, and that was around the summer time, and just like I said I was

going through some things and I didn’t go se[e] [Child] because I was

having emotional, you know, feelings.” Id. at 79. Mother also reported that

Child became upset and the conclusion of visits, “because she couldn’t come

with me. . . . and every time I would see my daughter crying it would make

me cry or it would hurt me and I didn’t want to feel like that.” Id. at 80.

      Additionally, testimony was presented concerning Mother’s failure to

obtain appropriate housing.    The trial court summarized this testimony as

follows.

      DHS made reasonable efforts to help Mother in obtaining
      housing. Mother was referred to a program for single wom[e]n
      called “Achievability”, but Mother stated that she did not qualify
      due [to] the fact that she lacked a General Education
      Development diploma (“G.E.D.”) or high school diploma.
      However, the record established that the “Achievability” program
      would have helped Mother obtain a G.E.D.              Subsequently,
      Mother was referred to a program called “Tenants Rights”. This
      time Mother stated that she could not be enrolled in such a
      program due to her bad credit.          [The] DHS social worker
      informed Mother that attendance to a mental health program
      would allow her to obtain housing through a Shelter Care Plus
      program, but Mother did not comply with [the] DHS social
      worker[’s] advice.     Mother was enrolled at “Interim House”
      twice. DHS made efforts to persuade Mother to remain at this
      program, as it is one of the best in assisting single women. Still,
      Mother abandoned it. Mother was hospitalized at Belmont twice
      but again she did not stay. DHS made efforts to convince
      Mother to return to “Interim House”, which Mother accepted.
      However, Mother abandoned the program again, arguing that it
      did not work. DHS informed Mother that they were willing to
      reunify her Child with her even if she did not obtain housing

                                     -8-
J-S57031-15


      through a realtor, but through a friend who would allow her to
      move in without any background checks or credit history.
      Mother found a very large apartment and DHS was willing to
      inspect the location. [The] DHS social worker then set a date for
      a home evaluation, but Mother prioritized a birthday party for
      her sister over her appointment with DHS. Mother was also
      recommended to go to a Wom[e]n Against Abuse shelter, but
      she was reluctant to do it. When she did go to the shelter,
      Mother was discharged on January 15, 2015, due to her non-
      compliance and breaking confidentiality rules. On February 28,
      2015, Mother was living with her boyfriend in a one-bedroom
      apartment. No clearances or home evaluation was carried out
      due to the fact that Mother did not provide any information
      about her boyfriend or her lease. Mother’s housing still remains
      an incomplete objective since the development of the original
      FSP.

Trial Court Opinion, 6/2/15, at 5-6 (citations to the record omitted).

      Accordingly, the record confirms that Mother refused or failed to

perform parental duties for a period of at least six months prior to the filing

of the petition to terminate her parental rights on October 21, 2014. Prior to

Memorial Day weekend of 2014, Mother visited with Child only rarely.

Following Memorial Day weekend, Mother did not visit with Child at all until

January of 2015. Mother provided no explanation for this failure to visit with

Child, other than the fact that she was “having emotional . . . feelings,” and

did not like seeing Child cry. Moreover, the record supports the trial court’s

conclusion that Mother did not obtain appropriate housing, despite the

efforts of DHS. Mother has failed to display even a passive interest in Child,

and she is not entitled to relief.




                                     -9-
J-S57031-15


      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights under Section 2511(b).            We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. Additionally, this Court
              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      In this case, the trial court concluded that Child is bonded with Foster

Mother, that Mother and Child do not share a parent/child bond, and that

Child will not suffer irreparable harm if Mother’s parental rights are

terminated.    Trial Court Opinion, 6/2/15, at 9.   Mother argues that she is


                                      - 10 -
J-S57031-15


bonded with Child, and that the trial court failed to conduct an adequate

analysis of Child’s emotional needs. Mother’s brief at 7-8, 10.

        We again conclude that the trial court did not abuse its discretion. Ms.

Gibbs testified that Child was happy to see Mother during their most recent

visit on January 17, 2015 and that the visit went well. N.T., 3/9/15, at 53,

54.   Child refers to Mother as “mom.”         Id. at 59.   However, Ms. Gibbs

opined that Mother and Child do not share a parent/child bond, and that

terminating Mother’s parental rights would not cause irreparable harm to

Child. Id. at 57, 94-95. Ms. Gibbs explained that Child “knows [her foster

parents] as her parental figures, and I know that she looks to them for

everything . . . .” Id. at 57. Child has a strong bond with Foster Mother,

and is attached to the entire foster family. Id. at 54-55.

        Thus, the record supports the trial court’s conclusion that it would best

serve Child’s needs and welfare to terminate Mother’s parental rights. Child

is bonded with Foster Mother, who has cared for Child since November of

2012.    Moreover, Child has seen Mother only once since Memorial Day of

2014. While Child refers to Mother as “mom,” and while Child was happy to

see Mother during their most recent visit, it is clear that any remaining bond

between Mother and Child is outweighed by Mother’s unwillingness to parent

Child, and by Child’s need for permanence and stability. See C.D.R., 111
A.3d at 1220 (concluding that the appellant mother’s bond with C.D.R was

outweighed by the mother’s “repeated failure to remedy her parental


                                      - 11 -
J-S57031-15


incapacity,” and by C.D.R.’s need for permanence and stability). No relief is

due.

         Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights to Child

pursuant to Section 2511(a)(1) and (b), we affirm the decree of the trial

court.

         Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/21/2015




                                      - 12 -